Title: James Madison to William Allen, 4 August 1830
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Aug. 4. 1830
                            
                        
                        
                        Please to send by Waggoner Aleck about 50 [lbs?] of Java Coffee. If the quality be particularly good, the
                            quantity may be doubled. He will be down the day after tomorrow with a load of Wheat from the Sale of which, the article
                            may be paid for Friendly respects 
                        
                            
                                J. M
                            
                        
                    